Citation Nr: 0304719	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement restoration of a 10 percent rating for 
laceration scar of the left forehead.

2.  Entitlement to an increased rating for hypertension with 
intermittent chest pain and tachycardia, currently rated as 
10 percent disabling.


(The claims of service connection for a gastrointestinal 
disorder to include ulcers, service connection for a hiatal 
hernia, and the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a low back/tailbone/coccyx disorder, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1987 to March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
hypertension, reduced the compensable rating for laceration 
scar of the left forehead, denied service connection for 
ulcers, denied service connection for hiatal hernia, 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for low 
back/tailbone/coccyx disorder, and granted an increased 
rating of 10 percent for Achilles tendinitis of the right 
ankle.  The veteran appealed all issues except the last one.  

The Board notes that during the pendency of the veteran's 
appeal, the pertinent rating criteria for scarring of the 
skin changes.  In January 2003, the veteran was notified of 
these changes pursuant to the directives of Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  That case states 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The Board is not, at this time, considering the claims of 
service connection for a gastrointestinal disorder to include 
ulcers, service connection for a hiatal hernia, and the issue 
of whether new and material evidence has been submitted to 
reopen the claim of service connection for a low 
back/tailbone/coccyx disorder.  Rather, the Board is 
undertaking additional development on those claims pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that claims.  


FINDINGS OF FACT

1.  In a June 1992 rating decision, service connection was 
granted for laceration scar of the left forehead and a 10 
percent rating was assigned effective March 1991.  The 
evaluation was continued in a January 1996 rating 
determination.

2.  Evidence of improvement since the January 1996 rating 
determination has not been presented.  

3.  The veteran's diastolic pressure readings are not 
predominantly 110 or more nor are his systolic readings 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent disability rating for 
laceration scar of the left forehead is warranted.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.344 (2002).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that, with 
regard to the issue of an increased rating for hypertension, 
the veteran was properly notified of the outcome of the 
January 2000 decision.  The discussion in the RO's January 
2000 decision, the statement of the case issued in September 
2000, a January 2001 letter discussing VCAA, and the May 2001 
supplemental statement of the case which specifically 
addressed VCAA, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  He was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The RO explained the veteran's 
obligations versus VA's obligations regarding his claim.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, with regard to the issue of an 
increased rating for hypertension, the veteran's private and 
VA records have been obtained and he has been examined.  As 
such, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.  Although the veteran's representative 
has identified possible missing VA medical center records 
dated in 1991 and shortly thereafter, those missing records 
were in regard to the service connection claims.  Moreover, 
in that they would show treatment from 10 years ago, they are 
not pertinent to the rating claims.  

With regard to the issue of restoration of the a 10 percent 
rating for laceration scar of the left forehead, the veteran 
was not properly notified of the applicable regulations 
governing that issue.  However, the Board, as set forth 
below, is resolving this issue in the veteran's favor.  Thus, 
any deficiencies in the duty to notify or assist will not 
harm or prejudice the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Laceration Scar of the Left Forehead

In a June 1992 rating decision, service connection was 
granted for a laceration scar of the left forehead and a 10 
percent rating was assigned effective March 1991.  An October 
1995 VA examination reflected the veteran's complaint if 
sensitivity.  The scar was mildly disfiguring.  The examiner 
determined that there were no signs or symptoms of discomfort 
or pain to palpation.  In 1996, the RO confirmed the 10 
percent evaluation.  In a January 2000 rating decision, the 
10 percent rating was reduced to noncompensable effective 
December 31, 1998.  This case is subject to the requirements 
set forth at 38 C.F.R. § 3.344.

The issue before the Board is not entitlement to an increased 
evaluation for laceration scar of the left forehead.  Rather, 
the issue is entitlement to restoration of a 10 percent 
rating for laceration scar of the left forehead.  The 
distinction is critical.  There is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  

The question is whether the reduction was proper based on the 
applicable regulation, 38 C.F.R. § 3.344.  The 10 percent 
rating for laceration scar of the left forehead was in effect 
for five or more years, this case is therefore subject to the 
requirements set forth at 38 C.F.R. § 3.344(a) and (b).  The 
provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  The record of examination and the medical-
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluations are full 
and complete, including all special examinations indicated as 
a result of general examination, and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any evaluation-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) also establish that there 
must be improvement before an evaluation is reduced.  The 
Court has restored evaluations when VA has failed to consider 
whether there is improvement.

The Board notes that the January 2000 decision in which the 
disability rating was reduced did not mention 38 C.F.R. 
§ 3.344.  Likewise, the statement of the case and the 
supplemental statement of the case also did not address 
38 C.F.R. § 3.344.  

38 C.F.R. § 3.344 provides that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  

The January 2000 rating decision that reduced the evaluation 
did not comply with regulations and is void.  This decision 
discussed medical evidence of record since the June 1992 
rating decision which granted service connection for 
laceration scar of the left forehead and assigned the 10 
percent rating.  However, although the RO discussed why the 
veteran's scar warranted a non-compensable rating, it did not 
specifically address whether there was improvement.  The 
rating decision also did not consider the regulations that 
govern decreased ratings and did not compare the evidence 
that had previously supported the 10 percent rating with the 
evidence that the RO intended to use to support the non-
compensable evaluation.  The failure to comply with all Court 
decisions governing restoration cases and the regulations 
governing restoration cases renders the decision of the RO 
void.

Our review reflects that the RO continued the 10 percent 
evaluation.  At that time, the RO made the determination on 
the basis of a VA examination disclosing that the scar was 
without objective evidence of discomfort or pain.  The recent 
evidence is virtually identical to the evidence that 
continued the 10 percent evaluation.  Therefore, improvement 
is not shown.  The Board also notes that the RO did not 
reduce on the basis of error or on the basis of difference of 
opinion.  

The Board makes no determination of whether the assignment of 
a non-compensable rating could be justified.  Rather, the 
denial of due process requires restoration. 


Hypertension with Intermittent Chest Pain and Tachycardia

In December 1998, the veteran applied for an increased rating 
for hypertension with intermittent chest pain and 
tachycardia.  

Thereafter, VA records were received.  In May 1998, his blood 
pressure was 139/82.  In September 1998, the veteran's blood 
pressure was 139/82.  At that time, it was noted that the 
veteran had a history of an irregular heartbeat.  In October 
1998, his blood pressure was 138/81, 128/90, and 133/90.  In 
November 1998, his blood pressure was 138/76.  

A private medical report from Toomas Eisler, M.D., indicated 
that an evaluation of the cardiovascular system was performed 
in January 1999.  The carotid pulses were symmetrical with 
normal upstrokes.  There was no head or neck bruits.  There 
were no murmurs or additional sounds on auscultation of the 
heart.  Adson's maneuver and Wright's test were normal.  
Peripheral pulses were intact.  

In April 1999, the veteran was afforded a VA heart 
examination.  The veteran currently complained of chest pain 
occurring twice per week, dyspnea on exertion, a little 
dizziness without syncope, and daily episodes of a pounding 
heartbeat which last 20 minutes.  The examiner noted that the 
veteran had not had a myocardial infarction, congestive heart 
failure, rheumatic heart disease, or heart surgery.  It was 
noted that for treatment, the veteran was taking one 
Verapamil at night which seemed to affect the veteran's heart 
rate favorably and to keep it down to about 90.  The veteran 
reported that he noticed that a side effect appeared to be 
some confusion.  The veteran reported that in the past, he 
had exercise testing, but he had to discontinue it because 
his blood pressure fell too low.  This sounded strange to the 
examiner.  The veteran also related that he would get a 
pounding heart if he went up a flight of stairs and he would 
also get short of breath, so the examiner walked with the 
veteran up a long flight of stairs and he did it quite 
easily.  He was obviously not short of breath.  The examiner 
took his pulse and it was 110 and his heart rhythm was 
regular.  The examiner noted that he did not know if the 
veteran had hyperthyroid heart disease so he ordered testing 
for that.  The veteran also reported that he could not do any 
physical work and even going to school gave him a moderate 
degree of trouble.  Physical examination revealed that the 
veteran was a big, well-developed man, a little bit obese.  
His blood pressure was 161/98 and his pulse was 86.  His 
heart was not enlarged to percussion.  The rhythm was regular 
and there were no murmurs.  There was no jugular venous 
distention, no carotid artery bruits, no liver enlargement, 
and no ankle edema.  Radial, dorsalis pedis, and posterior 
tibial pulses were satisfactory.  The examiner ordered a 
chest x-ray, exercise stress test, and thyroid stimulating 
hormone test.  Chest x-ray revealed no active lung disease 
and there was normal heart size.  Thyroid function test was 
within normal ranges.  The exercise cardiogram was done and 
reported as being negative.  The maximum workload attained 
was 10 Mets and the veteran had no chest pain or ST 
depression.  The diagnoses were hypertension with no cardiac 
enlargement and no evidence of hyperthyroid disease.  

A review of the graded exercise summary report in April 1999 
revealed that numerous blood pressure readings were taken 
during exercises.  His blood pressure readings were as 
follows: 123/71, 132/78, 125/74, 162/66, 178/68, 228/90, 
148/77, 158/76, and 198/97.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran currently contends that a higher rating is 
warranted for his hypertension.  He reports that he 
experiences rapid heartbeat, dyspnea on exertion, chest pain, 
and a little dizziness without syncope.  However, since the 
veteran has not been shown to be capable of making medical 
conclusions, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  That being noted, the Board notes that the veteran 
is competent to state what symptoms he experiences, however, 
he is not competent to relate them to his hypertension, that 
evaluation must be made by a medical professional.  The Board 
notes that the VA examiner appeared to accept the veteran's 
report of his subjective symptoms, but indicated that the 
veteran did not have the described dyspnea.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The disorder is currently rated as 10 
percent disabled.  

Under Diagnostic Code 7101, a 10 percent evaluation is 
warranted for diastolic pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more; a 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.

A review of the blood pressure readings shows that the 
veteran's diastolic pressure was not predominantly 110 or 
more.  His diastolic pressure was never as high as 110.  A 
review of the systolic readings does not establish systolic 
pressure of predominantly 200 or more.  Out of 16 readings, 
only one reading was above 200.  That one reading does not 
establish systolic pressure of predominantly 200 or more.  
Accordingly, the veteran's hypertension is not productive of 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  Thus, an increased 
rating is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

Under these circumstances, the Board must conclude that the 
criteria for an evaluation in excess of 10 percent have not 
been met and that the claim must be denied.  The Board agrees 
that the veteran is competent to assert that he is worse or 
that he should have a higher evaluation.  However, the Board 
concludes that the evidence generated by medical 
professionals is more probative of the degree of disability 
than the veteran's lay opinion.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved.


ORDER

Restoration of a 10 percent rating for laceration scar of the 
left forehead is granted.  

An increased rating for hypertension is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

